PER CURIAM.
This matter is before the Court on Respondent’s Petition for Leave to Resign pursuant to Article XI, Rule 11.08 of the Integration Rule of The Florida Bar.
The Petition states:
1.[Respondent] probated the Estate of Louise Brest, Deceased, which pended in Probate in excess of ten years and was finally terminated by an Order of Final Discharge on the 29th of January 1981, signed by the Honorable Richard Miller, Circuit Judge, Pinellas County, Florida.
2. The Florida Bar takes the position that your [Respondent] is guilty of professional misconduct in that he allowed the Estate to remain open for an undue length of time and charged excessive fees.
3. [Respondent] freely and voluntarily submits this Petition to resign pending disciplinary proceedings, with leave to reapply for readmission at a time deemed proper.
The Florida Bar having now filed its response supporting the Petition for Leave to Resign on the conditions set forth above, and the Court having reviewed the same and determined that the requirements of Rule 11.08(3) are fully satisfied, the Petition for Leave to Resign is hereby approved and C. Archie Clement’s name is stricken from the roll of attorneys in the State of Florida effective this date.
It is so ordered.
SUNDBERG, C. J., and ADKINS, BOYD, ALDERMAN and McDONALD, JJ., concur.